DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/16/2019. Claims 21-40 are pending for examination.

	Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches A computer system, comprising: a Web site and/or a cloud array of computers; the computer system is configured to have a connection to a smartphone or other mobile computer device and the computer system is configured to use the smartphone or other mobile computer device and the connection to control a configuration of: one or more computer-controlled bladders, compartments, chambers, internal sipes, and other structural elements located in a footwear sole or a removable inner sole insert of both shoes or other footwear of a user of the smartphone or other mobile computer device; the computer system is further configured to use the smartphone or other mobile computer device and the connection to: transmit data to the computer system for storage and/or shared or independent processing and/or analysis, process data from one or more sensors located in one or more of the sole or the removable inner sole insert of the shoes or other footwear of the user of the smartphone or other mobile computer device, in, on, or near a center of gravity of a body of the user of the smartphone or other mobile computer device, or in, on, or near a head of the user of the smartphone or other mobile computer device; the one or more sensors including at least a gyroscope or an accelerometer; process big data from one or more sensors located in one or more of a sole or a removable inner sole insert of the shoes or other footwear of a multitude of users of smartphones or other mobile computer devices, in, on, or near a center of gravity of a body of the multitude of users of smartphones or other mobile computer devices, in, on, or near a head of the multitude of users of smartphones or other mobile computer devices, received from the cloud array of computers; and use at least the processed data from the user of the smartphone or other mobile computer device and the processed big data from the multitude of users of the smartphones or other mobile computer devices to alter a configuration of the one or more bladders, compartments, chambers, internal sipes, and other structural elements of the user of the smartphone or other mobile computer device.

The closest prior art of record is a device that receives processed measurement data from one or more sensors located in either one or both of the sole or the removable inner sole insert and use the processed measurement data to alter a configuration of the one or more footwear structural elements. However, the cited reference fail to individually disclose, or suggest when combined, a computer system that process data received from one or more sensors located in either one or both of the sole or the removable inner sole insert of the device user, and from at least one sensor located different places such as in, on, or near a center of gravity of the device user, in the device and in the head of the device user and use at least the processed data of sensor from all the sources to alter a configuration of the one or more bladders, compartments, chambers and internal sipes of multiple device user. However, the cited reference fail to individually disclose, or suggest when combined, process big data from one or more sensors located in one or more of a sole or a removable inner sole insert of the shoes or other footwear of a multitude of users of smartphones or other mobile computer devices, in, on, or near a center of gravity of a body of the multitude of users of smartphones or other mobile computer devices, in, on, or near a head of the multitude of users of smartphones or other mobile computer devices, received from the cloud array of computers; and use at least the processed data from the user of the smartphone or other mobile computer device and the processed big data from the multitude of users of the smartphones or other mobile computer devices to alter a configuration of the one or more bladders, compartments, chambers, internal sipes, and other structural elements of the user of the smartphone or other mobile computer device. No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically process big data from one or more sensors located in one or more of a sole or a removable inner sole insert of the shoes or other footwear of a multitude of users of smartphones or other mobile computer devices, in, on, or near a center of gravity of a body of the multitude of users of smartphones or other mobile computer devices, in, on, or near a head of the multitude of users of smartphones or other mobile computer devices, received from the cloud array of computers; and use at least the processed data from the user of the smartphone or other mobile computer device and the processed big data from the multitude of users of the smartphones or other mobile computer devices to alter a configuration of the one or more bladders, compartments, chambers, internal sipes, and other structural elements of the user of the smartphone or other mobile computer device in combination with the recited structural limitations of the claimed invention.
Claim 40 is also allowed for essentially the same reason as explained above.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689